Opinion filed July 11, 2019




                                                In The

           Eleventh Court of Appeals
                                            __________

                                     No. 11-19-00003-CV
                                         __________

                   IN THE INTEREST OF A.L.H., A CHILD


                        On Appeal from the County Court at Law
                                 Brown County, Texas
                           Trial Court Cause No. CV1411455


                          MEMORANDUM OPINION
       In this appeal from an order affecting the parent–child relationship,1 two
notices of appeal were filed: one by A.S. and one by the cross-appellant, J.R.H., II.
Attorney Shane Britton represents Cross-Appellant in this appeal.                                   Cross-
Appellant’s brief was originally due to be filed in this court on or before May 3,
2019. On May 9, 2019, this court notified Britton by letter that his brief was past
due, and on this court’s own motion, we extended the deadline to May 20, 2019. In
the May 9 letter, the clerk of this court informed Britton that compliance with this


       1
        We note that the trial court’s order does not involve the termination of parental rights.
court’s deadlines is a serious matter. When Britton failed to respond to this court’s
letter and failed to file a brief by May 20, this court again wrote Britton, extended
the due date to June 7, and informed Britton that the failure to file a brief by the
deadline may result in dismissal of Cross-Appellant’s appeal.                               See TEX. R.
APP. P. 38.8(a)(1), 42.3(b). On June 13, after again receiving no brief or any other
response from Britton, this court directed Britton to either (1) file a brief by 5:00 p.m.
on July 2, 2019, or (2) appear in person in the courtroom of the Eleventh Court of
Appeals on July 3, 2019, at 10:30 a.m. to explain the delay in the preparation of
Cross-Appellant’s brief. Britton failed to comply with this court’s directive.
        A hearing was conducted in this court on July 3, 2019, at 10:30 a.m., in
Britton’s absence. During the hearing, the court noted Britton’s absence, his failure
to file a brief, and this court’s prerogative under Rule 38.8(a)(1) of the Texas Rules
of Appellate Procedure. That rule provides: “If an appellant fails to timely file a
brief, the appellate court may . . . dismiss the appeal for want of prosecution, unless
the appellant reasonably explains the failure . . . .” TEX. R. APP. P. 38.8(a)(1). In
open court, the Eleventh Court of Appeals announced its ruling that the cross-appeal
filed by J.R.H., II shall be dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Accordingly, we dismiss this appeal in part. The cross-appeal filed by J.R.H.,
II is dismissed for want of prosecution. The appeal remains active with respect to
the notice of appeal filed by Appellant A.S.


July 11, 2019                                                               PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2
(Willson, J., not participating.)

        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                      2